United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1643
                                 ___________

Timothy Carmine Muccilli,                *
                                         *
             Appellant,                  *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Judge Timothy R. Bloomquist, State       * District of Minnesota.
of Minnesota, County of Kanabec,         *
District Court 10th Judicial District;   * [UNPUBLISHED]
Jeffrey R. Edblad, Isanti County Atty. *
serving as the Special Assistant         *
Kanabec County Atty. as appointed by *
Norman J. Loren, Kanabec County          *
Atty.,                                   *
                                         *
             Appellees.                  *
                                    ___________

                            Submitted: March 24, 2008
                               Filed: April 3, 2008
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Timothy Muccilli appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his 42 U.S.C. § 1983 complaint. Upon de novo review, see Reis
v. Walker, 491 F.3d 868, 870 (8th Cir. 2007), we conclude that dismissal was proper
for the reasons stated by the district court.

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.

                                         -2-